Dismissed and Memorandum Opinion filed August 14, 2003








Dismissed and Memorandum Opinion filed August 14,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00789-CR
____________
 
PEDRO GALLEGOS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 178th District Court
Harris County, Texas
Trial Court Cause No.
 885,040
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated kidnaping on June 4, 2003. 
In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant to twenty-five years= confinement in the Texas Department
of Criminal Justice B Institutional Division. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court certified
that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed August 14, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish CTex. R.
App. P. 47.2(b).